Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Subramanya K. Prasad, M.D.,
Petitioner,
v.
The Inspector General.
Docket No. C-13-773
Decision No. CR3014

Date: November 27, 2013

DECISION

This matter is before me on the Inspector General’s (1.G.’s) Motion for Summary
Disposition affirming the I.G.’s determination to exclude Petitioner Subramanya K.
Prasad, M.D., from participation in Medicare, Medicaid, and all other federal health care
programs. The I.G.’s Motion and determination are based on section 1128(b)(2) of the
Social Security Act (Act), 42 U.S.C. § 1320a-7(b)(2). Petitioner Prasad has asserted his
own similar request, seeking summary disposition in his favor.

The undisputed facts of this case fail to demonstrate that the I.G. is authorized to impose
an exclusion against Petitioner. Accordingly, I deny the I.G.’s Motion for Summary
Disposition, grant summary disposition in Petitioner’s favor, and set aside the proposed
exclusion.

I. Procedural Background

Petitioner Prasad is a physician licensed to practice medicine in Kentucky and Ohio. In
2006 he sought and obtained employment with an organization called Affpower.

Affpower was an international business enterprise that used the internet to prescribe and
distribute a range of medications including controlled substances. Affpower’s operations
included activity in Costa Rica, Cyprus, Israel, and several locations in the United States.
Petitioner’s job at Affpower comprised issuing prescriptions for both controlled-
substance and non-controlled-substance prescription drugs. Affpower’s activities became
the subject of a federal investigation, and on July 27, 2007 the Federal Grand Jury sitting
for the United States District Court for the Southern District of California handed up a
sealed 313-Count Indictment naming Petitioner as one of 18 defendants and charging an
extended array of federal criminal violations under Titles 18 and 21 of the United States
Code. I.G. Ex. 2. In addition to a vast number of violations based on the illegal
distribution of controlled substances, violations of 21 U.S.C. §§ 841(a)(1) and 846, the
Indictment charged crimes including conspiracy, wire fraud, mail fraud, money
laundering, and racketeering as a criminal enterprise.

That Indictment was unsealed by the District Court’s order of August 2, 2007. I.G. Ex. 2,
at 1. Within six weeks, Petitioner and his attorney were able to reach a plea agreement
with prosecutors. J. Ex. 2. On September 19, 2007 Petitioner agreed to plead guilty to
Count 3 of the Indictment, a violation of 21 U.S.C. § 846 based on his participation in a
conspiracy to violate the Controlled Substances Act, 21 U.S.C. §§ 801-971. This
agreement reflected a “base offense level” for sentencing purposes to which both defense
and prosecution stipulated, and was explicitly based on Petitioner’s promised “substantial
assistance to the Government in the investigation and prosecution of others.” J. Ex. 2, at
23-26. On that same day, Petitioner appeared with counsel in the District Court and
tendered his promised guilty plea to the violation of 21 U.S.C. § 846. J. Ex. 1.

No transcript of the September 19, 2007 plea hearing is available. J. Ex. 1. Thus, it is
impossible to know what colloquy, if any, attended that plea and what arrangements, if
any, were made concerning Petitioner’s immediate actions toward beginning his
cooperation with prosecutors. But it does appear that some sort of proffer, possibly in the
form of an interview with authorities, took place immediately after the hearing. J. Ex. 1.
For obvious reasons, no date was set for sentencing on Petitioner’s September 2007 plea;
in fact, there is nothing in this record to show that the District Court ever formally
accepted Petitioner’s plea, made a finding of guilt based on it, or entered a judgment of
conviction on that plea.

The record before me does not reflect the disposition of all charges made and all
defendants named in the Indictment, but it does appear that some of them maintained
their innocence and went to trial, which trial took place over the period between April
and July 2009. Seven of those defendants were convicted of some or all of the charges
they faced. J. Ex. 1. Petitioner’s promised “substantial assistance” took the form of
extensive cooperation with investigators and prosecutors prior to the 2009 trial, and
important testimony over two days at the trial itself. P. Exs. 3, 11.
After that, nothing in this record illuminates the course of proceedings involving
Petitioner or the other defendants until October 2010. What may have happened in the
15 months between the end of the trial in July 2009 and Petitioner’s next appearance in
the District Court on October 18, 2010 is for present purposes unknown, except that
Petitioner remained at liberty on an unsecured bond, a condition established at his initial
appearance in court two weeks after the Indictment was unsealed. P. Exs. 6, 9.

On October 18, 2010, however, Petitioner returned to District Court with counsel. On his
unopposed motion, Petitioner was permitted to withdraw his September 2007 guilty plea
to Count 3 of the July 2007 Indictment. I.G. Ex. 3, at 3; P. Ex. 5, at 3. Once that guilty
plea was withdrawn, the prosecution presented a two-page Superseding Information
charging Petitioner with making False Statements to Federal Agents, a violation of

18 U.S.C. §§ 1001 and 2. The violation was described as a false statement Petitioner
made on September 19, 2007 concerning a man named Bill Harrington, one of the named
defendants in the July 2007 Indictment. J. Ex. 1; 1G. Ex. 6. There is nothing in this
record to indicate the disposition of the charges against Harrington, who was named in
most of those 313 Counts, but the Indictment described him as a recruiter and manager of
physicians, including Petitioner, who worked for Affpower prescribing drugs. I.G. Ex. 2,
at 7.

Petitioner immediately waived presentation of this new charge to the Grand Jury and
pleaded guilty to it. 1.G. Ex. 3, at 4-15; P. Ex. 3, at 4-15. After a brief discussion of
sentence guidelines and another “base offense level” to which both prosecution and
defense explicitly subscribed, the District Court proceeded directly to imposing
Petitioner’s sentence, a one-year term of supervised probation. I.G. Ex. 3, at 20; LG. Ex.
4; P. Ex. 5, at 20. The term of that probation ended October 17, 2011 without incident.
P. Ex. 4.

Ina letter dated April 30, 2013, the I.G. took steps to exclude Petitioner from
participation in the Medicare and Medicaid programs. In that letter, the LG. relied on the
terms of section 1128(b)(2) of the Act, 42 U.S.C. § 1320a-7(b)(2) and set the period of
Petitioner’s exclusion at three years.

Acting through counsel, Petitioner sought review of the I.G.’s determination in a request
for hearing dated May 10, 2013. Petitioner’s request for hearing admitted his conviction
but denied that it supported an exclusion based on section 1128(b)(2), and asserted that
the three-year period of exclusion then at issue was unreasonable.

I convened a prehearing conference by telephone on June 3, 2013, pursuant to 42 C.F.R.
§ 1005.6, in order to discuss procedures for addressing the issues presented by this case.
By Order of that date I established a schedule for the submission of documents and briefs.
The L.G.’s Reply Brief of August 20, 2013 announced the reduction of the proposed
period of Petitioner’s exclusion to one year beginning May 20, 2013, and proffered L.G.
Ex. 7, the I.G.’s August 16, 2013 letter informing Petitioner of the reduction. The I.G.’s
letter explicitly relied on the mitigating factor set out at 42 C.F.R. § 1001.301(b)(3)(ii)(A)
and acknowledged that Petitioner’s “cooperation with Federal . . . officials resulted in
others being convicted or excluded from Medicare, Medicaid, and all other Federal health
care programs.”

Petitioner’s Response Brief of September 3, 2013 asserted his own motion for summary
isposition: “Dr. Prasad maintains that he is entitled to summary disposition in his favor
. .. because his conviction was not in connection with interference or obstruction of a
government investigation ....” P. Resp. Br. at 1. Thus, I now have before me explicit
cross-motions for summary disposition on the evidentiary record as it is now constituted,
and the parties’ implicit agreement that I can rely on that written record to reach a full
lecision on the merits of this appeal.

The evidentiary record on which I decide the issues before me contains 21 exhibits. The
1.G. proffered seven exhibits marked I.G. Exhibits 1-7 (I.G. Exs. 1-7). Petitioner
proffered 12 exhibits, marked Petitioners’ Exhibits 1-12 (P. Exs. 1-12). In response to a
letter written at my direction on September 24, 2013, the parties submitted Joint Exhibits
and 2 (J. Exs. 1-2) on October 24, 2013. In the absence of objection, I have admitted
all proffered exhibits.

The record in this case closed for purposes of 42 C.F.R. § 1005.20(c) on October 24,
2013 with the filing of J. Exs. 1 and 2, as noted in my Order of October 28, 2013.

II. Issues

The legal issues before me are limited to those set out at 42 C.F.R. § 1001.2007(a)(1). In
the context of this record, they are:

a. Whether the LG. has a basis for excluding Petitioner from participating
in Medicare, Medicaid, and all other federal health care programs pursuant
to section 1128(b)(2) of the Act; and if so

b. Whether the one-year length of the proposed period of exclusion is
unreasonable.

For reasons more fully set out in the discussion below, I find and conclude that the facts
of this case do not support a ruling in favor of the L.G.’s position. Petitioner Prasad is not
subject to exclusion by operation of the terms of section 1128(b)(2) of the Act and

42 C.F.R. § 1001.301(a) because his conviction was not in connection with the
interference with or obstruction of an investigation into a criminal offense described in
sections 1128(b)(1) or 1128(a) of the Act. The proposed exclusion, even in its reduced
one-year length, is not authorized and may not be imposed against Petitioner.

Ill. Controlling Statutes and Regulations

Section 1128(b)(2) of the Act, 42 U.S.C. § 1320a-7(b)(2), authorizes the exclusion from
participation in Medicare, Medicaid, and all other federal health care programs of “[a]ny
individual or entity convicted, under Federal or State law, in connection with the
interference with or obstruction of any investigation into any criminal offense described
in [section 1128(b)(1) or section 1128(a) of the Act].” The terms of section 1128(b)(2)
are restated in similar regulatory language at 42 C.F.R. § 1001.301(a).

Criminal offenses described in section 1128(a) of the Act include those related to the
delivery of an item or service under the Medicare or State health care programs, those
relating to neglect or abuse of patients in connection with the delivery of a health care
item or service, those consisting of felony offenses in connection with health care fraud
committed after August 21, 1996, and, as specifically provided by section 1128(a)(4),
felonies “relating to the unlawful manufacture, distribution, prescription, or dispensing
of a controlled substance” committed after August 21, 1996.

Criminal offenses described in section 1128(b)(1) of the Act include those committed
after August 21, 1996, and relating to fraud, theft, embezzlement, breach of fiduciary
responsibility, or other financial misconduct in connection with the delivery of a health
care item or service or with respect to any act or omission in a program operated by or
financed in whole or in part by any federal, state, or local government agency.

The Act defines “conviction” as including those circumstances “when a judgment of
conviction has been entered against the individual . . . by a Federal, State, or local court,
Act § 1128(i)(1); “when there has been a finding of guilt against the individual .. . by a
Federal, State, or local court,” Act § 1128(i)(2); “when a plea of guilty . . . by the
individual . . . has been accepted by a Federal, State, or local court,” Act § 1128(i)(3); or
“when the individual . . . has entered into participation in a first offender, deferred
adjudication, or other arrangement or program where judgment of conviction has been
withheld.” Act § 1128(i)(4). These definitions are repeated at 42 C.F.R. § 1001.2.

An exclusion based in section 1128(b)(2) of the Act is permissive and discretionary with
the I.G., and the I.G.’s decision to exercise that discretion is not subject to review.

42 C.F.R.§ 1005.4(c)(5). If the I.G. exercises his discretion and proceeds with the
sanction, then the prescribed period of exclusion to be imposed under section 1128(b)(2)
of the Act is three years unless the I.G. “determines in accordance with published
regulations that a shorter period is appropriate because of mitigating circumstances or
that a longer period is appropriate because of aggravating circumstances.” Act, section
1128(c)(3)(D); 42 U.S.C. § 1320a-7(c)(3)(D). The regulatory language of 42 C.F.R.

§ 1001.301(b) affirms the statutory provision.

In this case the I.G. does not seek to enhance the prescribed three-year period by reliance
on any of the aggravating factors listed at 42 C.F.R. § 1001.301(b)(2), and at Petitioner’s
urging, has relied upon the mitigating factor set out at 42 C.F.R. § 1001.301(b)(3)(ii)(A)

to reduce the term of Petitioner’s exclusion to one year beginning May 20, 2013.

IV. Findings and Conclusions
I find and conclude as follows:

1. Petitioner pleaded guilty to and was convicted of one count of False Statements to
Federal Agents, in violation of 18 U.S.C. §§ 1001 and 2, in the United States District
Court for the Southern District of California on October 18, 2010. I.G. Exs. 3, 4, 5, 6;
P. Exs. 4, 5, 6.

2. Petitioner’s false statement was made during the course of the Affpower investigation,
and thus was made in connection with an investigation into a criminal offense described
in section 1128(a) of the Act. Frank R. Pennington, M.D., DAB No. 1786 (2001);

21 U.S.C. §§ 841(a)(1), 846. LG. Exs. 2, 6.

3. There is no evidence in the record before me that Petitioner’s false statement
described above in paragraph 1 was connected with the obstruction of or interference
with the Affpower investigation.

4. Because there is no evidence that Petitioner’s false statement was connected with the
obstruction of or interference with the Affpower investigation, the I1.G.’s exclusion of
Petitioner pursuant to section 1128(b)(2) of the Act is not authorized. Act, section
1128(b)(2); 42 U.S.C. § 1320a-7(b)(2).

5. There are no disputed issues of material fact and summary disposition in Petitioner’s
favor is therefore appropriate in this matter. Michael J. Rosen, M.D., DAB No. 2096
(2007); Thelma Walley, DAB No. 1367 (1992); 42 C.F.R. § 1005.4(b)(12).

V. Discussion

The exclusion of an individual based on section 1128(b)(2) of the Act, 42 U.S.C.

§ 1320a-7(b)(2) is a derivative action, and depends upon proof of two essential elements.
The two essential elements necessary to support an exclusion based on section 1128(b)(2)
of the Act are: (1) the individual to be excluded must have been convicted of a criminal

offense; (2) the conviction must have been in connection with the interference with or
obstruction of an investigation into any criminal offense described in section 1128(b)(1)
or 1128(a) of the Act. Katherine Elaine Turner, DAB CR2030 (2009); Philip J. Bisig,
DAB CR1288 (2005); Nazirul Quayum, D.D.S., DAB CR408 (1995).'

In this case, the 1.G. has made the first showing and part of the second. Petitioner has
been convicted of a criminal offense, specifically a violation of 18 U.S.C. §§ 1001 and 2.
1G. Exs. 3, 4, 5, 6. Petitioner concedes the fact of his conviction, and thus concedes the
1.G.’s proof of the first essential element. P. Ans. Br. at 5; P. Exs. 4, 5. It is also clear,
and more importantly it is uncontested by the parties, that the conviction is predicated on
Petitioner’s false statement made during the course of the Affpower investigation and
prosecution, and thus made in connection with “an investigation into [a] criminal offense
described in section 1128(a) of the Act.”

What has not been shown by this evidence is any connection between the act underlying
Petitioner’s conviction and the obstruction or interference by Petitioner with the
Affpower investigation, whether intentional or not. That failure of proof leaves the I.G.’s
case incomplete and the proposed exclusion unauthorized.

Now, the I.G. is entirely correct to point out that the statutory phrase “in connection
with,” as used at certain places in section 1128, is very broad in its reach, and has
consistently been interpreted by the Departmental Appeals Board (Board) as the
functional equivalent of the statutory phrase “related to” found in other parts of sections
1128(a) and 1128(b) of the Act. Mark B. Kabins, M.D., DAB No. 2410, at 9-10 (2011).
The phrase “in connection with” must therefore be understood to comprehend any
combination of facts and law that can establish a “common sense connection or nexus”
between a conviction and the underlying forbidden conduct. Lyle Kai, R.Ph., DAB No.
1979 (2005); Salvacion Lee, M.D., DAB No. 1850 (2002); Berton Siegel, D.O., DAB No.
1467 (1994); Chander Kachoria, R.Ph., DAB No. 1380 (1993). Thus, to paraphrase the

' On the unique facts of this case, and in light of its unusual and still largely-obscure
history in the District Court, it may be more helpful to think of the I.G.’s position as
requiring proof of three essential elements, not two. The first element can still be
understood as Petitioner’s conviction, as described above. But, in this case, the second
element really demands proof of two important and independent parts: proof of the
existence of an investigation into a criminal offense described in sections 1128(b)(1) or
1128(a) of the Act, and proof of a connection between the acts underlying Petitioner’s
conviction and an interference with or obstruction of that investigation.
Board’s language in Siege/, here I must examine whether there is some nexus or common
sense connection between the acts constituting the offense of which Petitioner was
convicted and the obstruction of or interference with the Affpower investigation. Siegel,
DAB No. 1467, at 5. But it is in the course of that examination that the I.G.’s evidence
fails.

That examination need not proceed without guidance: the common sense connection for
which I am to look has been discussed at length by the United States Supreme Court. In
United States v. Aguilar, 515 U.S. 593 (1995), the Court reviewed the operation of

18 U.S.C. § 1503, the general obstruction-of-justice statute, and acknowledged the
importance of what it called the “‘nexus’ requirement — that the act must have a
relationship in time, causation, or logic . . .” with the process said to be obstructed or
frustrated. The Court made plain that it understood the “nexus requirement” to mean that
the conduct charged as an act of obstruction must have as its “natural and probable
effect” the real subornation of the investigative or judicial process. Aguilar, 515 U.S.
593, 599. Lapply that requirement here, and review the evidence of record asking
whether the “common sense connection or nexus” demanded by Kai, Lee, Siegel, and
Kachoria, and defined by Aguilar as a “natural and probable effect” through a
“relationship in time, causation, or logic” is present.

The mere fact that Petitioner admitted that he made a false material statement about a
contact with Harrington when interviewed by investigators does not amount to such a
showing. It has been conceded here that the interview on September 19, 2007 was part of
the investigative process that had led to the return of the July 27, 2007 Indictment. But
there is no inherent blanket requirement that a violation of 18 U.S.C. § 1001 actually
effect an obstruction: for example, if a false statement were made “in any matter within
the jurisdiction of . . . the Government of the United States . . .” before an investigation
began, it would still violate 18 U.S.C. § 1001. As another example: a false statement
made to investigators who, based on their other inquiries, were undeceived because they
knew the false statement to be false, would nevertheless be a violation of section 1001.
Plainly, there is no basis for the I.G.’s argument that Petitioner’s conviction based on

18 U.S.C. § 1001 amounts per se to proof that he obstructed any part of the Affpower
investigation, most especially because government reliance on or frustration by the false
statement is not an essential element of the crime in the Ninth Circuit. United States v.
Goldfine, 538 F.2d 815 (9th Cir. 1976); United States v. Cole, 469 F.2d 640 (9th Cir.
1972).

Both sides of this debate cite the 1995 Administrative Law Judge (ALJ) decision in
Nazirul Quayum, D.D.S., DAB CR408, as support for their positions here. In that case
the ALJ held that Quayum’s conviction on a plea of guilty to a state charge of attempted
perjury, which plea and conviction were based on Quayum’s untruthful testimony under
oath before a state-court grand jury, supported the I.G.’s proposed exclusion of Quayum
pursuant to section 1128(b)(2) because the false testimony was “material to the grand
jury’s investigation.” Quayum, DAB CR408, at 7. Here, the I.G. asserts that Petitioner’s
admission in his plea that his false statement about contacting Harrington was made “as
to a material fact” is the functional equivalent of Quayum’s false testimony before the
grand jury. Petitioner denies the equivalence and insists that the materiality of Quayum’s
grand jury lies was only one of the factors relied on by the ALJ in analyzing the
common-sense connection between Quayum’s lies and the actual obstruction of the grand
jury’s investigation. My reading of Quayum suggests that neither side is entirely correct
in its assertions about that case, but that on the critical point the I.G.’s view is too narrow,
and that Petitioner’s argument comes closer to the correct interpretation: Quayum’s false
testimony was shown to have had the natural and probable effect of obstructing the grand
jury’s work, and thereby created the common-sense connection and nexus between his
conviction and the predicate for a section 1128(b)(2) exclusion.

That linkage between the “natural and probable effect” in “time, causation, or logic” of
Petitioner’s September 2007 false statement about the Harrington contact, his October
2010 conviction for making it, and any common-sense connection of that conviction with
the notion of an obstruction of the Affpower investigation simply cannot be found in the
undisputed evidence before me. That evidence is, as I have said above, limited, and
limited presumably by the parties’ own choices, but it is also entirely uncontested: all
proffered exhibits have been admitted without objection and no party to this appeal
disagrees about what those exhibits show within their four corners. Thus, I can look to
that evidentiary record as a presentation of undisputed facts, material and otherwise, and
can draw such conclusions and inferences as those facts support.

Viewed chronologically, the record in this case begins with the 313-Count Indictment
handed up in July 2007, and in particular with Count 3 of the Indictment, a violation of
21 U.S.C. § 846. Petitioner reached a plea agreement as to this Count, and pleaded guilty
to it in September 2007. That agreement was explicitly based on Petitioner’s promised
“substantial assistance to the Government in the investigation and prosecution of others.”
J. Ex. 2, at 23-26. Had matters ended with a finding of guilt and conviction on that plea,
Petitioner would have been subject to the mandatory minimum five-year exclusion
required by section 1128(a)(4). Frank R. Pennington, M.D., DAB No. 1786 (2001);
Russell A. Johnson, DAB CR1378 (2005); Karl Eric Swanson, M.D., DAB CR1000
(2003). Had Petitioner been found guilty and convicted on that plea, his sentence would
have been calculated on a “base offense level” of 19, to which both prosecution and
defense agreed. J. Ex. 2, at 16. His potential exposure to prison time in that plea would
have been five years. J. Ex. 2, at 11. Significantly, the prosecution reserved the right to
withdraw from the agreement if Petitioner “has engaged or engages in additional criminal
conduct . . . or breaches any of the terms of any agreement with the government... .”

J. Ex. 2, at 20.
10

This record does not reveal the substantive details of two potentially-critical events that
attended on Petitioner’s September 2007 guilty plea. There is no transcript available of
the plea hearing itself, and thus no way of knowing with certainty that Petitioner’s guilty
plea was even accepted.” There are no details whatsoever in this record about the
interview between Petitioner and federal investigators that apparently followed
immediately upon the plea hearing. J. Ex. 1. Thus it is impossible to tell what
representations may have been made to the District Court about Petitioner’s knowledge
of the Affpower operation, his knowledge of or interaction with Harrington’s position in
it, or his immediate recollections about contacts with Harrington. And although some
sort of memorandum of Petitioner’s interview must surely have been made, neither side
has attempted to make it part of this record, so it is impossible to know anything about
the context of his statement about contacting Harrington — except that it was described
in the Superseding Information as “false, fictitious, and/or fraudulent” and “material.”
LG. Ex. 6, at 2.

It is at this point of uncertainty that the value of Quayum to the LG.’s case collapses. In
Quayum, the exact nature of the perjury — and based on the Quayum decision’s
language, it was real perjury, not merely an attempt at it — was manifest, and its crucial
effect on the investigation was obvious. In Quayum, the term “material” is clearly
synonymous with “important.” Here, what that term might mean in the Superseding
Information is obscure at best and empty in any case.

The expression of materiality in the Superseding Information is empty because of its
timing: it turns up three years after Petitioner’s first plea, an identical period after the
interview in which his allegedly-material false statement was made, and a year and a half
after his trial testimony described as “forthright and open” cooperation over the period
between first plea and trial by one of the prosecutors. As this evidence shows, during that
entire period Petitioner “cooperated extensively with the government.” P. Ex. 3.

The expression of materiality in the Superseding Information is empty because of the
contents of the plea agreement on which it was predicated. The 2010 plea agreement
contained the same language found in the 2007 agreement concerning the prosecution’s
right to withdraw from the agreement if Petitioner were untruthful, yet the prosecution
never sought to do so. There may have been many reasons for the prosecution’s
forbearance, but the most likely ones must be that Petitioner’s false statement about the
Harrington contact was either already known by investigators to be false or was quickly
recanted, or was simply de minimis to the prosecution’s work.

* And of course nothing in what this record reveals about the 2007 guilty plea proceeding
would allow it to be treated as a “conviction” under any of the definitions set out at
sections 1128(i)(1) — (4) of the Act, or at 42 C.F.R. § 1001.2.
11

The expression of materiality in the Superseding Information is empty because of the
strategic effect of the plea agreement on which it was predicated. Not only was the
prosecution apparently satisfied of Petitioner’s overall truthfulness between September
2007 and October 2010, but it was so well satisfied that it agreed to exchange the earlier
plea and its automatic invocation of a mandatory exclusion under section 1128(a)(4) for a
plea that only might invoke the discretionary authority to exclude pursuant to section
1128(b)(2). Beyond that patent reflection of the prosecution’s satisfaction, the “base
offense level” agreed to by the prosecution in the new plea was reduced from 19 to 4,
while Petitioner’s exposure to prison time remained the same at five years. P. Ex. 4.

The expression of materiality in the Superseding Information is empty because of the
stated eagerness of the prosecution to deal with Petitioner not as an adversary who had
misled or frustrated its efforts, but as a trusted ally whose valued cooperation deserved to
be acknowledged. P. Ex. 3; 5, at 16-19; 11. Noting that his false statement was made at
the very early stages of his work with prosecutors, it is quite plain that nothing in
Petitioner’s false statement troubled the prosecution even enough to demand changes in
the extremely-lenient conditions of release imposed on him in August 2007. P. Ex. 9.3

Thus, by the time the chronology of Petitioner’s case in the District Court reached his
discharge from probation in October 2011, there is nothing to be found in the District
Court’s records that so much as hints at the significance, importance, weight, or effect of
his 2007 false statement about contacting Harrington. Put in another and more precise
way, my examination of this record discloses no linkage between the natural and
probable effect in time, causation, or logic of Petitioner’s September 2007 false statement
about the Harrington contact and any common-sense connection of that statement to any
obstruction of the Affpower investigation. It discloses a clear effort by the prosecution to
do everything but baldly overlook Petitioner’s misconduct while employed at Affpower,
and perhaps to make an issue of his false statement in 2007 only insofar as it might
provide a useful basis for a much-reduced and much less consequential plea and sentence.
This evidence does not support the I.G.’s assertion that Petitioner’s conviction was in
connection with an interference with or obstruction of the Affpower investigation.
Instead, it leaves Petitioner’s case uncontradicted and entitled to a favorable summary
ruling.

* J intend no criticism whatsoever of the I.G.’s decision to reduce the three-year period of
Petitioner’s proposed exclusion to one year based on his cooperation with the
investigation and prosecution of the Affpower matter. I.G. Ex. 6. But I do note a certain
dissonance between the I.G.’s acknowledgment of his effective assistance over almost
two years, on the one hand, and the I.G.’s present insistence that he obstructed the
investigation and prosecution by a single statement to an investigator in September 2007,
on the other.
12

Because the I.G. has not established a basis for the exclusion of Petitioner pursuant to
section 1128(b)(2) of the Act, his exclusion for one year beginning May 20, 2013 is
unauthorized and must be set aside.

VI. Conclusion

For the reasons set forth above, the I.G.’s Motion for Summary Disposition must be
DENIED. Petitioner’s motion for summary disposition in his favor must be GRANTED.
The L.G.’s exclusion of Petitioner Subramanya K. Prasad, M.D., from participation in
Medicare, Medicaid, and all other federal health care programs for a period of one year
pursuant to the terms of section 1128(b)(2) of the Act, 42 U.S.C. § 1320a-7(b)(2), is
unauthorized. It must be, and it is, SET ASIDE and VACATED.

/s/
Richard J. Smith
Administrative Law Judge
